DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coolbaugh et al. (US Patent No. 7,217,981) in view of Hashimoto (US Publication No. 2007/0015363).
Regarding claim 1, Coolbaugh discloses an electronic component comprising:
a first insulating layer (425)
a resistance layer (450) including a metal thin film that is formed on the first insulating layer, the resistance layer having a first end portion (475A), a second end portion (475B) and a central portion between the first end portion and the second end portion
a first electrode (495) having a first contact portion (490A) and a second contact portion (495) spaced away from the first contact portion both of which are in contact with the resistance 
a second electrode (495) having a contact portion in contact with the resistance layer (450) at a portion of the second end portion side with respect to the central portion of the resistance layer (Figure 5H)
Coolbaugh does not disclose a notched portion formed in the first end portion of the resistance layer and between the first contact portion and the second contact portion.  However, Hashimoto discloses a notch (Ra) in a resistance layer (R).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the component of Coolbaugh to include a notch between the contacts, as taught by Hashimoto, since it an improve resistance element accuracy (paragraph 98).
Regarding claim 2, Hashimoto discloses the contact portion of the second electrode includes a third contact portion (24) facing the first contact portion and a fourth contact portion (24) facing the second contact portion (Figure 3).
Regarding claim 3, Hashimoto discloses the resistance layer (R) is formed in a quadrilateral shape having a first side, a second side, a third side, and a fourth side in plan view (Figure 4A), the first end portion of the resistance layer (R) is formed by the first side, the third side, and the fourth side, the second end portion of the resistance layer is formed by the second side, the third side, and the fourth side, and the notched portion (Ra) includes a first notched portion extending from the first side toward the second side (Figure 4A).
Regarding claim 4, Hashimoto discloses the notched portion includes a second notched portion extending from the second side toward the first side (Figure 4A).
Regarding claim 5, Hashimoto discloses a plurality of the first contact portions (24) and a plurality of the second contact portions (24) (Figure 3).

Regarding claim 7, Coolbaugh discloses a first lower wiring layer (530) formed in a region of the first insulating layer side with respect to the resistance layer and electrically connected to the first via electrode; and a second lower wiring layer (530) formed in a region of the first insulating layer side with respect to the resistance layer and electrically connected to the second via electrode.
Regarding claim 8, Coolbaugh discloses the resistance layer is connected in series to the first lower wiring layer and the second lower wiring layer (col. 14, lines 1-4).
Regarding claim 9, Coolbaugh discloses a first upper wiring layer (495) formed on the second insulating layer (485) and electrically connected to the first lower wiring layer; and a second upper wiring (495) layer formed on the second insulating layer (485) and electrically connected to the second lower wiring layer (Figure 4H).
Regarding claim 10, Coolbaugh discloses the resistance layer is connected in series to the first upper wiring layer and the second upper wiring layer (col. 14, lines 1-4).
Regarding claim 11, Coolbaugh discloses the first upper wiring layer (515) is spaced away from the resistance layer (560) in plan view (Figure 5H), and the second upper wiring layer (515) is spaced away from the resistance layer (560) in plan view (Figure 5H).
Regarding claim 12, Coolbaugh discloses the first upper wiring layer (515) forms an uppermost wiring layer, and the second upper wiring layer (515) forms an uppermost wiring layer (Figure 5H).
Regarding claim 13, Coolbaugh discloses the first upper wiring layer (515) has a thickness not less than the thickness of the first lower wiring layer (530 (Figure 4H).

Regarding claim 15, Coolbaugh discloses a first long via electrode (495) penetrating the first insulating layer and the second insulating layer such that the first long via electrode is electrically connected to the first lower wiring layer and the first upper wiring layer; and a second long via electrode (495) penetrating the first insulating layer and the second insulating layer such that the second long via electrode is electrically connected to the second lower wiring layer and the second upper wiring layer (Figures 4G-4H).
Regarding claim 16, Hashimoto discloses the resistance layer (450) is positioned on a straight line connecting the first long via electrode (530) and the second long via electrode (530) in plan view (Figure 4H).
Regarding claim 17, Hashimoto discloses the first long via electrode has a first lower portion positioned in the first lower wiring layer side with respect to the resistance layer and a first upper portion positioned in the first upper wiring layer side with respect to the resistance layer and having a length not less than a length of the first lower portion (Figure 4H).
Regarding claim 18, Hashimoto discloses the second long via electrode has a second lower portion positioned in the second lower wiring layer side with respect to the resistance layer and a second upper portion positioned in the second upper wiring layer side with respect to the resistance layer and having a length not less than a length of the second lower portion (Figure 4H).
Regarding claim 19, Hashimoto discloses an insulating layer covering (505) the first upper wiring layer and the second upper wiring layer and having a first pad opening to expose the first upper wiring layer and a second pad opening to expose the second upper wiring layer (Figure 4).
Regarding claim 20, Hashimoto discloses the insulating layer (540) covers a connection portion between the first upper wiring layer and the first long via electrode in plan view (Figure 4H).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamamoto (US Publication No. 2014/0284754) discloses notched portions of a resistance element (Figure 11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      11/24/2021               Examiner, Art Unit 2897